Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 9/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10342363 to Park et al (hereinafter Park) in view of US 2004/0182104 to Choi and US 2016/0123657 to Kim et al (hereinafter Kim).
Park discloses a refrigerator 1 comprising: a main body 10 including a storage compartment 12; an inner door 40 rotatably provided at the main body 10, the inner door 40 including a rotating shaft configured to rotatably connect to the main body 10; an outer door 50 configured to open or close the storage compartment 12 together with the inner door 40 and rotatably provided at the inner door 40, the outer door 50 including a rotating shaft configured to separably rotate the outer door 50 from the inner door 40; and a connector 406,502 positioned in a sub-hinge cover 53 and configured to connect a first electric wire L, which is connected to a main body electric wire L of the main body 10, with a second electric wire L extending from the outer door 50 to the inner door 40; wherein the first electric wire L passes through an inside of the inner door 40 (Fig. 6 shows the first electric wire L extends outwardly from the inside of the inner door 40).
The differences being that Park fails to clearly disclose the limitations of (i) the connector 406,502 positioned in the inner door; (ii) the first electric wire L is separably connected to the main body electric wire and the second electric wire, respectively, the first electric wire is configured to disconnect from either the main body electric wire or the second electric wire in a manner that the inner door or the outer door is configured to be selectively separable.
Regarding (i), Choi shows that it is well known in the art to provide a refrigerator door with a connector seating portion 90 such that an electric wire 99 and a connector 99’ attached to an end of the electric wire 99 are accommodated in the connector seating portion 90 in order to increase the overall versatility of the refrigerator.
Regarding (ii) , Kim teaches the idea of providing a refrigerator with (such as shown in Fig. 11) a main body 10; a door rotatably provided at the main body 10; a connector configured to connect a first electric wire (wire of sensor 120L), which is connected to a main body electric wire of the main body 10, with a second electric wire; wherein the first electric wire is separably connected to the main body electric wire and the second electric wire, respectively, the first electric wire is configured to disconnect from either the main body electric wire or the second electric wire.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Choi and Kim, to modify Park wherein the inner door 40 to comprise a connector seating portion such that the connector 406,502 positioned in the inner door for the purpose of increasing the overall versatility of the refrigerator, and wherein the first electric wire L is separably connected to the main body electric wire and the second electric wire, respectively, the first electric wire is configured to disconnect from either the main body electric wire or the second electric wire in a manner that the inner door or the outer door is configured to be selectively separable in order to increase the overall versatility of the refrigerator.
Regarding Claims 2 and 11, Park, as modified in view of Choi and Kim, meets the limitations of wherein the inner door includes a connector seating portion for positioning the connector.
Regarding Claims 3 and 12, Park, as modified, discloses a hinge bracket 51 (Figs. 4-5) connecting the inner door 40 and the outer door 50, wherein the hinge bracket 51 is connected to the inner door adjacent to the connector seating portion.  
Regarding Claims 4 and 13, Park, as modified, discloses a hinge cover 53 positioned to cover the hinge bracket. The differences being that Park, as modified, fails to clearly disclose the hinge cover also positioned to cover the connector seating portion.  However, it would have been obvious and well within the level of one skilled in the art to modify Park, as modified, such that the hinge cover also positioned to cover the connector seating portion in order to increase the overall versatility of the refrigerator.
Regarding Claims 5 and 14, Park, as modified, discloses a hinge cover 53 extending from over the hinge bracket. The differences being that Park, as modified, fails to clearly disclose the hinge cover extending from over the hinge bracket to over the connector seating portion.  However, it would have been obvious and well within the level of one skilled in the art to modify Park, as modified, such that the hinge cover extending from over the hinge bracket to over the connector seating portion in order to increase the overall versatility of the refrigerator.
Regarding Claims 6 and 15, Park, as modified in view of Choi and Kim, meets the limitations of wherein the connector seating portion forms a seating space in which a first connector of the first electric wire and a second connector of the second electric wire are separably coupled.  
Regarding Claims 7 and 16, Park, as modified in view of Choi and Kim, meets the limitations of wherein: the inner door includes an outer case 44, the first wire extends through the outer case between the main body and the connector seating portion.  
Regarding Claims 8 and 17, Park, as modified in view of Choi and Kim, meets the limitations of wherein: the inner door 40 includes a rotating hinge shaft (part of 401), and the first electric wire extends through the rotating hinge shaft between the main body and the outer case (such as shown in Fig. 6).
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







HVT
October 6, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637